         Case 1:15-cr-00866-WHP Document 44 Filed 01/21/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      January 21, 2020

BY ECF

The Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
Daniel Patrick Moynihan U.S. Courthouse
New York, New York 10007

          Re:     United States v. Roger Thomas Clark, S2 15 Cr. 866 (WHP)

Dear Judge Pauley:

         After conferring with Your Honor’s Chambers, the Government respectfully submits this
letter, with consent of the defense, to request that oral argument on the defendant’s suppression
motions and discovery motions be rescheduled for Wednesday, February 12, 2020, at 10:00 a.m.,
which we understand may be a convenient time for the Court.

        The parties further request that a conference be scheduled for Thursday, January 30, 2020,
at 3:00 p.m., which we also understand may be convenient for the Court. 1

    Application granted.                       Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney for the
                                               Southern District of New York


                                         By:
                                               Eun Young Choi / Michael Neff / Vladislav Vainberg
                                               Assistant United States Attorneys
    January 21, 2020                           (212) 637-2187/2107/1029

cc:       Stephanie M. Carvlin, Esq. (via ECF)
          Jacob B. Mitchell, Esq. (via ECF)
1
 The defense has informed the Government that it consents to the exclusion of time, under the
Speedy Trial Act, until February 12, 2020. Of course, the defense’s filing of motions on October
31, 2019 triggered an automatic exclusion of time, under 18 U.S.C. § 3161(h)(1)(D), which
exclusion remains ongoing due to the defense’s pending motions.
